Case 1:18-cv-23960-KMW Document 63 Entered on FLSD Docket 01/22/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 18-23960-CIV-WILLIAMS

  ENDURANCE ASSURANCE
  CORPORATION,

         Plaintiff,

  vs.

  GLORIA ZOGHBI, et al.,

       Defendants.
  __________________________/

                                              ORDER

         THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ Report

  & Recommendation (“Report”) on Defendants’ motion for attorneys’ fees. (DE 55). The

  Report recommends that the Court grant Defendants’ motion insofar as it establishes

  Defendants’ are entitled to fees under Florida law. Plaintiff filed objections to the Report

  (DE 58) and Defendants filed a response (DE 61).

         In part of its objections, Plaintiff asserts that the Report does not acknowledge or

  distinguish certain Florida Supreme Court cases cited in its response to Defendants’

  motion, cases that “support the proposition that the triggering mechanism for a

  policyholder’s recovery of attorney fees under Section 627.428 is the incorrect denial of

  benefits.” (DE 58). The Court notes that while every case Plaintiff cited was not explicitly

  addressed in the Report, Plaintiff’s arguments were in fact comprehensively discussed. 1


  1
    The Court also notes that Plaintiff did not actually present any discussion on some of the cases
  it now argues the Report did not address. Rather, Plaintiff only provided reference to such cases
  within string cites. These cases include, for example, Danis Indus. Corp. v. Ground Improvement
  Techniques, Inc., 645 So. 2d 420 (Fla. 1994) and Wollard v. Lloyd’s and Companies of Lloyd’s,
  439 So. 2d 217 (Fla. 1983), which were cited following the proposition that “[t]he Florida Supreme
  Court has repeatedly held that an insured must show the entry of a judgment or its functional
Case 1:18-cv-23960-KMW Document 63 Entered on FLSD Docket 01/22/2021 Page 2 of 2




  Moreover, following a de novo review of all portions of the Report to which Plaintiff objects,

  the Court finds that Defendants have established entitlement to attorneys’ fees under Fla.

  Stat. § 627.428. Accordingly, after a careful review of the Report, the record, and

  applicable case law, it is ORDERED AND ADJUDGED as follows:

     1. The Report (DE 55) is AFFIRMED AND ADOPTED.

     2. Defendants’ motion (DE 48) is GRANTED.

     3. Within 45 days of this Order, Defendants shall submit an application for an award

          of fees in compliance with Local Rule 7.3.

          DONE AND ORDERED in Chambers in Miami, Florida, this 21st day of January,

  2021.




  equivalent in order to recover attorney fees under Section 627.428(1),” a proposition the Report
  clearly examined and discussed. Id.
